Citation Nr: 1716636	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, for the purpose of receiving Dependency and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to March 1954, including service in Korea.  He died in May 2009.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A Notice of Disagreement was filed in September 2011; a Statement of the Case was issued in August 2013.  The Appellant filed a VA Form 9, substantive appeal, in September 2013 and did not request a hearing before the Board.

This matter was remanded by the Board in May 2015 for further development.  A Supplemental State of the Case was issued in January 2017.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in May 2009.  His death certificate lists the cause of death as metastatic prostate cancer.

2. At the time of his death, the Veteran was service connected for inactive pulmonary tuberculosis, right arm scar, residuals of gunshot wound in right buttock, residuals of gunshot wound in left ankle, and low back disability as secondary to service connected residuals of gunshot wound in left ankle. 

3. The record evidence is at least in relative equipoise as to whether the Veteran's service-connected conditions contributed substantially or materially in hastening the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death, for purpose of receiving DIC, have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In light of the favorable decision to grant service connection for the cause of the Veteran's death, for the purpose of receiving DIC, a discussion of the VA's duties to notify and assist is not necessary.

Analysis

The Appellant contends that the Veteran's service connected conditions substantially contributed in accelerating his death.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  Contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it added or lent assistance to the production of death.  Id.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Service-connected disabilities affecting vital organs should receive careful consideration as a contributory cause of death.  That requires a determination as to whether there were debilitating defects and a general impairment of health caused by the service-connected disability which rendered the Veteran less capable of resisting the effects of an unrelated disability.  38 C.F.R. § 3.312(c)(3).  In cases where the primary cause of death is by its very nature so overwhelming that eventual death is anticipated irrespective of coexisting disabilities, there must be a determination as to whether there is a reasonable basis that a service-connected disability had a material effect in causing death.  In that situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless that condition affected a vital organ and was itself of a progressing or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

VA medical records from May 2009 show that the Veteran was admitted to the hospital after reporting progressive lower extremities weakness.  A lumbar MRI officially reported the presence of metastasis through the thoracic and cervical spine, including the vertebral body, posterior elements at some levels which is compressing and probably involving the cord.  Surgery was not an option due to the Veteran's advanced terminal malignant process.  The Veteran's case was discussed with his family and he was referred to the nursing home's hospice program.  The Veteran's condition continued to deteriorate and he was found unresponsive and declared dead on May [REDACTED], 2009.

The Veteran's death certificate shows that the Veteran died in May 2009, with his cause of death listed as metastatic prostate cancer.  At the time of his death, the Veteran was service connected for inactive pulmonary tuberculosis, right arm scar, residuals of gunshot wound in right buttock, residuals of gunshot wound in left ankle, and low back disability as secondary to service connected residuals of gunshot wound in left ankle.  As such, this claim turns on whether there is a causal connection between the Veteran's death due to metastatic prostate cancer and his service-connected conditions listed above.

In August 2009, a private medical opinion was submitted to the VA which stated the following:

[The Veteran] died on May [REDACTED], 2009 with a diagnosis of metastasis prostate cancer; he also suffered from HBP, DM, had residual gunshot wounds with bag, legs, arms, knees and ankle problems.

[The Veteran] had persistent back, legs, hips and knee problems that were extensively evaluated and under treatment.  He used an assistive device for walking due to a pronounced limp and abnormal gait.  He had a lumbosacral discogenic disease with degenerative joint disease and his prognosis was poor.  He had multiple areas of myositis at low back and sacroiliac dysfunction.  He received as a consequence of the gunshot damage to bone, muscles, tendons, nerves and ligaments which caused him foot drop.  He had deformity and persistent swelling with effusion of the left ankle.  All of this helps to summarize the poor condition of his skeletal system.  It is specifically the bones which the metastasis of the prostate cancer affected principally.

Bone is one of the first places where prostate cancer metastasize; it has not the same effect to have a metastasis to a completely healthy system, which can fight the disease without any problem, that to have a metastasis to an already debilitated and weak system.  [The Veteran] had cancer cell with masses all over his column and extremities.  Abnormal reproduction of these cells alters normal functioning of bone cells and thus abnormal deposition or destruction of bone.  All of these added to his already degenerative joint disease and myositis, disc problems and dysfunction could have accelerated his deterioration.  He already had limp problems, weakness and abnormal gait and his metastasis helps to deteriorate even more his condition to the point of being bed ridden.

It is in my opinion more probable than not that even though [sic] he did not died [sic] from a service connected condition, his already connected conditions debilitated him in a way that help to accelerate his death.  If he hasn't had these conditions there was a possibility to have a slower deterioration of his condition.

In August 2013, a VA examiner reviewed the claims folder and opined that the Veteran's service-connected low back disability secondary to gunshot wounds, residuals of gunshot wounds, left ankle, and residuals of gunshot wounds, right buttock less likely as not accelerated the Veteran's death due to metastatic prostate cancer to the bone.

The August 2013 VA examiner explained that prostate cancer is a form of cancer that develops in the prostate, a gland in the male reproductive system.  Most prostate cancers are slow growing; however, there are cases of aggressive prostate cancers.  The cancer cells may metastasize (spread) from the prostate of other parts of the body, particularly the bones and lymph nodes.  Initially, small clumps of cancer cells remain confined to otherwise normal prostate glands, a condition known as carcinoma in situ or prostatic intraepithelial neoplasia (PIN).  Although there is no proof that PIN is a cancer precursor, it is closely associated with cancer.  Over time, these cancer calls begin to multiply and spread to surrounding tissue (the stroma) forming a tumor.  Eventually, the tumor may grow large enough to invade nearby organs such as the seminal vesicles of the rectum, or the tumor cells may develop the ability to travel in the bloodstream and the lymphatic system.  Prostate cancer is considered a malignant tumor because it is a mass of cells that can invade other parts of the body.  This invasion of other organs is called metastasis.  Prostate cancer most commonly metastasizes to the bones, lymph nodes, and may invade rectum, bladder and lower ureters after local progression.  The route of metastasis to bone is thought to be venous as the prostatic venous plexus draining the prostate connects with the vertebral veins.  

The August 2013 VA examiner noted the May 2009 Discharge Summary showing that the Veteran was admitted to the San Juan VAMC due to spinal cord compression due to metastatic disease.  He stated that the median survival of patients with metastatic spinal cord compression is about 12 weeks, reflecting the generally advanced nature of the underlying malignant disease. 

In January 2017, the same VA examiner that provided the August 2013 opinion again opined that the Veteran's service-connected disabilities are less likely as not a substantial or contributing factor in the Veteran's death.  The examiner commented that the Veteran's service-connected conditions were managed and treated, and there was no sequela of them.  He referenced the Veteran's May 2009 Discharge Summary again as well as the death note from May 2009 in supporting his conclusion.

On balance, the Board finds that the Appellant has produced evidence supporting the critical link between the Veteran's service-connected conditions and the cause of his death.  The August 2009 medical opinion sufficiently details the process by which the Veteran's service-connected disabilities caused him to have a debilitated and weak skeletal system that was unable to fight the metastatic prostate cancer which ultimately led to his death.  The physician adequately explained that if the Veteran did not have his service-connected conditions, there was a possibility to have a slower deterioration of his condition.  The Board acknowledges that the VA medical opinions provided in August 2013 and January 2017 contain adequate negative nexus opinions regarding the Veteran's service-connected conditions and the cause of his death.  However, resolving all reasonable doubt in the Appellant's favor, the Board determines that the record evidence is at least in relative equipoise as to whether the Veteran's service-connected conditions contributed substantially or materially in producing the Veteran's death.  Accordingly, the appeal is granted.  38 U.S.C.A. 5107(B); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for the cause of the Veteran's death, for the purpose of receiving DIC, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


